DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
One of ordinary skill in the art would combine Prater and Gerathewohl because Gerathewohl discloses a drum that contains clutch disks (Column 3, lines 26-40) and is used within a transmission (Column 1, lines 7-9). This means the drum and cover are used in a powertrain because a powertrain is a mechanism that transmits drive from an engine to an axle (definition from Google) and a vehicle transmission system transmits torque from an engine through axles. Prater discloses a drum with snap ring grooves to maintain clutch plates within the clutch drum (Column 2, lines 58-65) that is used within a transmission (Column 1, lines 6-8). Since both Gerathewohl and Prater both disclose clutch drums used within a transmission and Gerathewohl discloses a cover with the clutch drum, one of ordinary skill in the art would combine the clutch drum cover of Gerathewohl with the clutch drum of Prater for use within a powertrain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "the stator coil" in line 15 of both claim 1 and 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5 and 10 are rejected by virtue of their dependency on claims 1 and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin (US 2017/0261045) in view of Prater (U.S. Patent No. 5,881,856) and further in view of Gerathewohl (U.S. Patent No. 7,007,783).
Regarding claim 1, Chamberlin discloses a powertrain of a hybrid electric vehicle (Abstract, Fig. 1), the powertrain comprising: a sleeve drum comprising:
A sleeve drum (22, Fig. 1) comprising:
a main body (22b, wall of the drum 22, Fig. 1) having an open-topped-drum shape, wherein an exposed surface (22a) of the main body has a consistent height in a horizontal plane (Fig. 1);
a retainer cover (22c, third portion 22c covers the horizontal surface 22a of the drum, Fig. 1; Paragraph 0028) seated inside the sleeve drum (22b),
wherein the sleeve drum further comprises a rotor rotating shaft coupled to the main body (Paragraph 0028),
wherein an outer surface of the main body (22b) is rotatably inserted into the stator coil (16, Fig. 1). Chamberlin does not expressly disclose a plurality of protrusions integrally protruding toward a center of the sleeve drum and arranged on an inner sidewall of the main body to be equidistantly spaced apart from each other; a plurality of insertion grooves concaved outwardly between spaces between the plurality of protrusions; and a retainer cover comprising a plurality of radial protrusions having a shape corresponding to that of each of the plurality protrusions and the plurality of insertion grooves, wherein the plurality of radial protrusions of the retainer cover are fitted inside and correspond to the plurality of protrusions and the plurality of insertion grooves of the sleeve drum, and wherein the plurality of radial protrusions of the retainer cover are inserted into the plurality of insertion grooves between the plurality of protrusions of the sleeve drum.
Prater teaches a sleeve drum comprising:
a main body (20) having an open-topped-drum shape (Fig. 1-3), wherein an exposed surface of the main body has a consistent height in a horizontal plane (24, Fig. 1); 
a plurality of protrusions (30) integrally protruding toward a center of the sleeve drum (Fig. 1) and arranged on an inner sidewall (28) of the main body to be equidistantly spaced apart from each other (Fig. 1); 
a plurality of insertion grooves (34) concaved outwardly between spaces between the plurality of protrusions. The combination of Chamberlin and Prater does not expressly disclose a retainer cover comprising a plurality of radial protrusions having a shape corresponding to that of each of the plurality protrusions and the plurality of insertion grooves, wherein the plurality of radial protrusions of the retainer cover are fitted inside and correspond to the plurality of protrusions and the plurality of insertion grooves of the sleeve drum, and wherein the plurality of radial protrusions of the retainer cover are inserted into the plurality of insertion grooves between the plurality of protrusions of the sleeve drum.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sleeve drum of Chamberlin with the sleeve drum of Prater as a simple substitution of one well known sleeve drum for another in order to yield the predictable result of a sleeve drum with a plurality of protrusions and insertion grooves.
Gerathewohl teaches a retainer cover (3) seated inside the sleeve drum (Fig. 4) and comprising a plurality of radial protrusions (20, 21) having a shape corresponding to that of each of the plurality protrusions and the plurality of insertion grooves (Page 7, Column 4, lines 2-15), 
wherein the plurality of radial protrusions (20, 21) of the retainer cover are fitted inside and correspond to the plurality of protrusions and the plurality of insertion grooves of the sleeve drum (Column 4, lines 16-32), and 
wherein the plurality of radial protrusion (20, 21) of the retainer cover are inserted into the plurality of insertion grooves between the plurality of protrusions of the sleeve drum (Column 4, lines 16-32) in order to limit the load between the cover and the sleeve drum (Column 4, lines 16-32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Chamberlin with the radial protrusions of the retainer cover of Gerathewohl in order to limit the load between the cover and the sleeve drum. One of ordinary skill in the art would form the protrusions of the cover to correspond to the protrusions within the sleeve drum of Prater in the combination of Chamberlin, Prater, and Gerathewohl.
Regarding claim 2, Prater teaches the main body (20) comprises the exposed surface (24) having the consistent height in the horizontal plane (Fig. 1) opposite to a seating surface (26) of the main body.
Regarding claim 3, Prater teaches at least one snap-ring groove (36) in each of the plurality of protrusions (Fig. 1).
Regarding claim 4, Prater teaches the at least one snap-ring groove comprises a first snap-ring groove (36) and a second snap-ring groove (38).
Regarding claim 5, Prater teaches the first snap-ring groove (36) is located at an upper inner region of each of the plurality of protrusions (Fig. 1), and the second snap- ring groove (38) is located at a lower inner region of each of the plurality of protrusions (Fig. 1).
Regarding claim 8, Chamberlin discloses a powertrain of a hybrid electric vehicle (Abstract, Fig. 1), the powertrain comprising: a sleeve drum comprising:
A sleeve drum (22, Fig. 1) including:
a main body (22b, wall of the drum 22, Fig. 1) having an open-topped-drum shape;
an exposed surface (22a) of the main body has a consistent height in a horizontal plane (Fig. 1);
a retainer cover (22c, third portion 22c covers the horizontal surface 22a of the drum, Fig. 1; Paragraph 0028) seated inside the main body (22b),
wherein the sleeve drum further comprises a rotor rotating shaft coupled to the main body (Paragraph 0028),
wherein an outer surface of the main body (22b) is rotatably inserted into the stator coil (16, Fig. 1). Chamberlin does not expressly disclose a plurality of protrusions integrally protruding toward a center of the sleeve drum and arranged on an inner sidewall of the main body to be equidistantly spaced apart from each other; a plurality of insertion grooves concaved on the inner sidewall of the main body to have spaces between the plurality of protrusions; at least one snap-ring groove in each of the plurality of protrusions; wherein the retainer cover comprises a plurality of radial protrusions having a shape corresponding to those of the plurality of protrusions and the plurality of insertion grooves, wherein the plurality of radial protrusions of the retainer cover are fitted inside and correspond to the plurality of protrusions and the plurality of insertion grooves of the sleeve drum, and wherein the plurality of radial protrusions of the retainer cover are inserted into the plurality of insertion grooves between the plurality of protrusions of the sleeve drum.
Prater teaches a sleeve drum including:
a main body (20) having an open-topped-drum shape (Fig. 1-3); 
a plurality of protrusions (30) integrally protruding toward a center of the sleeve drum (Fig. 1) and arranged on an inner sidewall (28) of the main body to be equidistantly spaced apart from each other (Fig. 1); 
a plurality of insertion grooves (34) concaved on the inner sidewall of the main body to have spaces between the plurality of protrusions
an exposed surface of the main body having a consistent height in a horizontal plane (24, Fig. 1);
at least one snap-ring groove (36) in each of the plurality of protrusions (Fig. 1). The combination of Chamberlin and Prater does not expressly disclose the retainer cover comprises a plurality of radial protrusions having a shape corresponding to those of the plurality of protrusions and the plurality of insertion grooves, wherein the plurality of radial protrusions of the retainer cover are fitted inside and correspond to the plurality of protrusions and the plurality of insertion grooves of the sleeve drum, and wherein the plurality of radial protrusions of the retainer cover are inserted into the plurality of insertion grooves between the plurality of protrusions of the sleeve drum.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sleeve drum of Chamberlin with the sleeve drum of Prater as a simple substitution of one well known sleeve drum for another in order to yield the predictable result of a sleeve drum with a plurality of protrusions and insertion grooves.
Gerathewohl teaches a retainer cover (3) seated in the main body (Fig. 4),
the retainer cover (3) comprises a plurality of radial protrusions (20, 21) having a shape corresponding to those of the plurality of protrusions and the plurality of insertion grooves (Page 7, Column 4, lines 2-15), 
wherein the plurality of radial protrusions (20, 21) of the retainer cover are fitted inside and correspond to the plurality of protrusions and the plurality of insertion grooves of the sleeve drum (Column 4, lines 16-32), and 
wherein the plurality of radial protrusions (20, 21) of the retainer cover are inserted into the plurality of insertion grooves between the plurality of protrusions of the sleeve drum (Column 4, lines 16-32) in order to limit the load between the cover and the sleeve drum (Column 4, lines 16-32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Chamberlin with the radial protrusions of the retainer cover of Gerathewohl in order to limit the load between the cover and the sleeve drum. One of ordinary skill in the art would form the protrusions of the cover to correspond to the protrusions within the sleeve drum of Prater in the combination of Chamberlin, Prater, and Gerathewohl.
Regarding claim 10, Gerathewohl teaches a number of the radial protrusions (20, 21) correspond to that of each of the plurality of protrusions (10) and the plurality of insertion grooves (9, Fig. 1).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./
Examiner, Art Unit 3678     

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678